     Case 8:19-cv-01481-NPM Document 20 Filed 03/01/21 Page 1 of 4 PageID 560




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


NOEMI DELCARMEN PINEDA,

              Plaintiff,

v.                                                    Case No. 8:19-cv-1481-NPM

COMMISSIONER OF SOCIAL
SECURITY,

              Defendant.


                                     ORDER

        Before the Court is the Uncontested Petition for Award of Attorney Fees

Under the Equal Access to Justice Act (Doc. 19). The parties consented to proceed

before a Magistrate Judge for all proceedings. (Doc. 14). Defendant does not oppose

the relief requested. (Doc. 19, p. 2). For the reasons below, the Court grants the

Uncontested Petition for Award of Attorney Fees (Doc. 19).

        On November 30, 2020, the Court entered an Opinion and Order reversing

and remanding this action to the Commissioner to reconsider Dr. Fridman’s opinions

in light of the medical evidence of record. (Doc. 17, p. 14). Thus, under the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), Plaintiff filed a request for an

award of $6,456.78 in attorney’s fees and $400.00 in costs. (Doc. 19, pp. 1, 4).
    Case 8:19-cv-01481-NPM Document 20 Filed 03/01/21 Page 2 of 4 PageID 561




       In order for Plaintiff to receive an award of fees under EAJA, 28 U.S.C. §

2412, the following five conditions must be established: (1) Plaintiff must file a

timely application for attorney’s fees; (2) Plaintiff’s net worth must have been less

than $2 million dollars at the time the Complaint was filed; (3) Plaintiff must be the

prevailing party in a non-tort suit involving the United States; (4) the position of the

United States must not have been substantially justified; and (5) there must be no

special circumstances that would make the award unjust. 28 U.S.C. § 2412(d);

Comm’r, I.N.S. v. Jean, 496 U.S. 154, 158 (1990). The Commissioner does not

contest that Plaintiff meets the requirements under EAJA. (Doc. 19, p. 2). Upon

consideration, the Court finds that all conditions of EAJA have been met.

       EAJA fees are determined under the “lodestar” method by determining the

number of hours reasonably expended on the matter multiplied by a reasonable

hourly rate. Jean v. Nelson, 863 F.2d 759, 773 (11th Cir. 1988). The resulting fee

carries a strong presumption that it is a reasonable fee. City of Burlington v. Daque,

505 U.S. 557, 562 (1992). The Court determines that after review of the services

provided, 31.4 hours 1 expended by attorney Erik W. Berger are reasonable here.

(See Doc. 19, p. 6).




1
  Plaintiff’s counsel expended 35.4 hours, but agreed to reduce the hours to 31.4 hours. (Doc. 19,
n.1).
                                                2
  Case 8:19-cv-01481-NPM Document 20 Filed 03/01/21 Page 3 of 4 PageID 562




      EAJA fees are “based upon prevailing market rates for the kind and quality of

services furnished,” not to exceed $125 per hour unless the Court determines that an

increase in the cost of living or a special factor justifies a higher fee. 28 U.S.C. §

2412(d)(2)(A). Thus, determination of the appropriate hourly rate is a two-step

process. The Court first determines the prevailing market rate; then, if the prevailing

rate exceeds $125.00, the Court determines whether to adjust the hourly rate. Meyer

v. Sullivan, 958 F.2d 1029, 1033-34 (11th Cir. 1992). The prevailing market rates

must be determined according to rates customarily charged for similarly complex

litigation and are not limited to rates specifically for social security cases. Watford

v. Heckler, 765 F.2d 1562, 1568 (11th Cir. 1985). Plaintiff requests the hourly rate

of $205.63. (Doc. 19, pp. 2-3). The Court finds this hourly rate appropriate.

      Plaintiff also requests $400.00 in costs for the filing fee. (Doc. 19, p. 4).

Pursuant to 28 U.S.C. § 2412 and as enumerated in 28 U.S.C. § 1920, this cost is

permitted to be awarded to the prevailing party. Therefore, the Court awards $400.00

in costs and determines an award of $6,456.78 in attorney’s fees for 31.4 hours of

work is reasonable.

      Plaintiff filed a Contingent Fee Agreement, which provides: “[Pineda] hereby

assign[s] [her] rights in any fees payable to [her] under the EAJA to my attorneys at

[Osterhout Berger Disability Law, LLC].” (Doc. 19-1). Thus, the Court will allow




                                          3
  Case 8:19-cv-01481-NPM Document 20 Filed 03/01/21 Page 4 of 4 PageID 563




the fees to be paid directly to counsel if the United States Department of Treasury

determines that no federal debt is owed by Plaintiff.

      Accordingly, it is ORDERED that the Uncontested Petition for Award of

Attorney Fees Under the Equal Access to Justice Act (Doc. 19) is GRANTED and

the Court awards $6,456.78 in attorney’s fees and $400.00 in costs. These fees and

costs may be paid directly to counsel if the United States Department of Treasury

determines that no federal debt is owed by Plaintiff Noemi Pineda. The Clerk of

Court is directed to enter an amended judgment.

      DONE and ORDERED in Fort Myers, Florida on March 1, 2021.




                                          4
